Fourth Court of Appeals
                                  San Antonio, Texas
                                        January 23, 2018

                                     No. 04-16-00298-CV

                EL CABALLERO RANCH, INC. and Laredo Marine, L.L.C.,
                                 Appellants

                                               v.

                              GRACE RIVER RANCH, L.L.C.,
                                      Appellees

                 From the 218th Judicial District Court, La Salle County, Texas
                              Trial Court No. 13-04-00108-CVL
                          Honorable Russell Wilson, Judge Presiding


                                        ORDER
         On January 9, 2018, Appellant El Caballero Ranch, Inc. filed a notice stating that its
Chapter 11 bankruptcy proceeding has concluded and requesting the appeal be reinstated on the
active docket of the court. No objection or response has been filed.

         We therefore order this appeal reinstated on the active docket of the court. We order
appellee’s brief due February 22, 2018.



                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of January, 2018.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court